Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Examiner’s note:
There are many missed or wrong labeling found in this applicant. Examiner thanks Applicant’s attorney to interview and clarify. There are also many different embodiments found in the SPEC and not found supported by the elected embodiment. Examiner would like to remind Applicant that a further restriction may require if any claims drawn to non-elected embodiments.
Claim Objections 
Claims 1, 16, 22, and all the dependent claims are objected to because of the following informalities:  
In claims 21, 27, “in response to decoupling the accessory cover from the front interactive surface, the interactive device is to unload the cover profile and to return to the first state” are unclear. This limitation lack antecedent basis or not support in the SPEC/Drawings. Further clarification is required. If applicant try to claim to the different embodiments, a further restriction may require in the next office action.
In claims 1, 16, 22, “a front interactive surface region; a back region” are unclear. This limitation lack antecedent basis. Further clarification is required. 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the issues discussed in above claim objections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 16-27 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Doczy (US 20040233620).
With regard claim 1, Doczy discloses An interactive surface system (abstract, fig 1-26), comprising: an interactive device (any device with user accessible parts; Examiner consider as interactive device) comprising: a front interactive surface region; a back region (at least fig 7; 14 has front and back region; both sides comprising interactive parts; ); a first coupling mechanism (at least fig 7; see following; any structure allow the device to couple; Examiner consider as coupling mechanism); a printed circuit board (PCB) (paragraph [60]-[66]); and an accessory cover (at least 12) comprising a microchip (paragraph [35]-[41]), a second coupling mechanism (at least fig 7; any structure allow the device to couple; Examiner consider as coupling mechanism), and a cover profile associated with the accessory cover (paragraph [60]-[66]), wherein, in a first state, the interactive device is to receive a first input via a user interaction with the front interactive surface region (fig 7; paragraph [60]-[66]), wherein, in a second state, the accessory cover is to removably couple to the front interactive surface region via the first and second coupling mechanisms (at least fig 8, fig 11), wherein, in response to the coupling, the interactive device is to load the cover profile based on at least one of the second coupling and wherein in response to loading the cover profile, the interactive device is to receive a second input via a user interaction with the accessory cover (paragraph [60]-[66]; paragraph [34]-[41] ).
With regard claim 16, Doczy discloses An interactive surface system (abstract, fig 1-26), comprising:
an interactive device (any device with user accessible parts; Examiner consider as interactive device) comprising: a front interactive surface region; a back region (at least fig 7; 14 has front and back region; both sides comprising interactive parts; ); a first coupling mechanism (at least fig 7; see following; any structure allow the device to couple; Examiner consider as coupling mechanism); a printed circuit board (PCB) (paragraph [60]-[66]); and an accessory cover (at least 12) comprising a microchip (paragraph [35]-[41]), a second coupling mechanism (at least fig 7; any structure allow the device to couple; Examiner consider as coupling mechanism), and a cover profile associated with the accessory cover (paragraph [60]-[66]), wherein, in a first state, the interactive device is to receive a first input via a user interaction with the front interactive surface region (fig 7; paragraph [60]-[66]), wherein, in a second state, the accessory cover is to removably couple to the front interactive surface region via the first and second coupling mechanisms (at least fig 8, fig 11) such that the accessory cover is to occlude at least a portion of the front interactive surface region (at least fig 7-8, fig 11), wherein, in response to the coupling, the interactive device is to load the cover profile based on at least one of the second coupling mechanism and the microchip (paragraph [60]-[66]), and wherein in response to loading the cover profile, the interactive device is to receive a second input via a user interaction with the accessory cover (paragraph [60]-[66]; paragraph [34]-[41] ).  
With regard claim 22, Doczy discloses An interactive surface system (abstract, fig 1-26), comprising: 
an interactive device (any device with user accessible parts; Examiner consider as interactive device) comprising: a front interactive surface region, wherein the front interactive surface region is touch-sensitive; a back region (at least fig 7; 14 has front and back region; both sides comprising interactive parts; paragraph [34]-[41]); a first coupling mechanism (at least fig 7; see following; any structure allow the device to couple; Examiner consider as coupling mechanism); a printed circuit board (PCB) (paragraph [60]-[66]); and an accessory cover (at least 12) comprising a microchip (paragraph [35]-[41]), a second coupling mechanism (at least fig 7; any structure allow the device to couple; Examiner consider as coupling mechanism), and a cover profile (paragraph [60]-[66]) associated with the accessory cover, wherein, in a first state, the interactive device is to receive a first input via a user interaction with the front interactive surface region (fig 7; paragraph [60]-[66]), wherein, in a second state, the accessory cover is to removably couple to the front interactive surface region via the first and second coupling mechanisms such that the accessory cover is to occlude at least a portion of the front interactive surface region (at least fig 7-8, fig 11), wherein, in response to the coupling, the interactive device is to load the cover profile based on at least one of the second coupling mechanism and the microchip (paragraph [60]-[66]), and wherein in response to loading the cover profile, the interactive device is to receive a second input via a user interaction with the accessory cover (paragraph [60]-[66]; paragraph [34]-[41] ).
With regard claims 2, 17, 23, Doczy further disclosed the cover profile is stored on the second coupling mechanism (paragraph [60]-[66]; the coupling mechanism comprising, at least, 
 With regard claims 3, 18, 24, Doczy further disclosed the cover profile is stored on the microchip (paragraph [60]-[66]; the coupling mechanism comprising, at least, connect and associated parts).
With regard claims 4, 19, 25, Doczy further disclosed the interactive device is associated with a first height and a first width (at least fig 9A; first width measured from inner side of 212 to inner side of 214; first height shows in fig 9B; see also fig 7) and the accessory cover is associated with a second height and a second width (the second height and second width show in fig 3).
With regard claims 5, 20, 26, Doczy further disclosed at least one of the first height and the first width is different from both the second height and the second width (see claim 4). 
With regard claims 21, 27, Doczy further disclosed in response to decoupling the accessory cover from the front interactive surface, the interactive device is to unload the cover profile and to return to the first state (see claim objection; paragraph [50]-[56]).
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “In rejecting claim 1 over Doczy, the Examiner relies on the keyboard 14 of Doczy as teaching the claimed "interactive device," and relies on the tablet computing device 12 of Doczy as teaching the claimed "accessory cover." Office Action, p. 5. Doczy teaches that the bottom side of the housing 20 of the tablet computing device 12 may be removably coupled to the keyboard 14 via a tablet mounting assembly 180. 
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Doczy discloses: in a first state, the interactive device is to receive a first input via a user interaction with the front interactive surface region (fig 7; paragraph [60]-[66]), wherein, in a second state, the accessory cover is to removably couple to the front interactive surface region via the first and second coupling mechanisms (at least fig 8, fig 11), wherein, in response to the coupling, the interactive device is to load the cover profile based on at least one of the second coupling mechanism (paragraph [60]-[66]) and the microchip; and wherein in response to loading the cover profile, the interactive device is to receive a second input via a user interaction with the accessory cover (paragraph [60]-[66]; paragraph [34]-[41] ).
The cited art successfully teaches all the limitations as Applicant argued.
Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
 /JERRY WU/ Primary Examiner, Art Unit 2841